       Case 1:20-cv-01536-ACA Document 16 Filed 05/24/21 Page 1 of 12                     FILED
                                                                                 2021 May-24 PM 04:27
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                         EASTERN DIVISION

ANDRE MCKINNEY,                              ]
                                             ]
      Plaintiff,                             ]
                                             ]
v.                                           ]      Case No: 1:20-cv-01536-ACA
                                             ]
LIEUTENANT RONALD CARTER,                    ]
WARDEN KAREN CARTER,                         ]
                                             ]
      Defendants.                            ]

                             MEMORANDUM OPINION

      Before the court is Defendant Karen Carter’s (“Warden Carter”) motion to

dismiss.   (Doc. 4).   Plaintiff Andre McKinney is a prisoner at Childersburg

Community Based Facility (“Childersburg”), and he alleges that Defendant Ronald

Carter (“Lt. Carter”) struck him in the head several times with a “nail-riddled

one-by-four wooden board.” (Doc. 1 at 3). At the time of the alleged attack,

Warden Carter was the warden of Childersburg and Lt. Carter’s supervisor. (Doc. 1

at 7 ¶ 28). Mr. McKinney asserts claims against Lt. Carter for violations of the

Eighth Amendment, pursuant to 42 U.S.C. § 1983, assault, and battery. (Doc. 1 at

5, 7). He also asserts a failure to train claim against Warden Carter, pursuant to 42

U.S.C. § 1983. (Id. at 6).

      Because Mr. McKinney has not pled facts that state a failure-to-train claim

against Warden Carter, the court WILL GRANT Warden Carter’s motion.
           Case 1:20-cv-01536-ACA Document 16 Filed 05/24/21 Page 2 of 12




I.     BACKGROUND

       At this stage, the court must accept as true the factual allegations in the

complaint and construe them in the light most favorable to the plaintiff. Butler v.

Sheriff of Palm Beach Cnty., 685 F.3d 1261, 1265 (11th Cir. 2012).

       In 2014 and 2015, Warden Carter was an assistant warden at St. Clair

Correctional Facility (“St. Clair”), and Lt. Carter was a correctional officer at the

same facility. (Id. at 6 ¶ 28). While working at St. Clair, Lt. Carter physically

abused three inmates: he choked an inmate to unconsciousness; struck an inmate and

caused “severe injuries to his jaw, mouth, and teeth;” and joined other officers in

assaulting an inmate. (Doc. 1 at 4 ¶¶ 14–16). He also forced an inmate to stand

outside an office for fourteen consecutive hours and failed to protect an inmate from

attack by other inmates. (Id. at 4–5 ¶¶ 14, 17).

       In October 2014, several inmates at St. Clair filed a complaint in the Northern

District of Alabama against several St. Clair employees, including Warden Carter. 1

(Doc. 1 at 4 n.1); Cheatham v. Thomas, Civ. No. 4:14-cv-01952-RDP-JHE

(A.L.N.D. October 13, 2014). That complaint included several allegations against

Lt. Carter, although he was not a named defendant. Cheatham, Civ. No. 4:14-cv-


       1
          Because it is incorporated by reference in the complaint and its existence is “(1) central
to the plaintiff’s claim and (2) undisputed,” the court may consider the Cheatham complaint at the
motion to dismiss stage. Day v. Taylor, 400 F.3d 1272, 1276 (11th Cir. 2005) (citing Horsley v.
Feldt, 304 F.3d 1125, 1134 (11th Cir. 2002)). Here, undisputed means only that the authenticity
of the document is unchallenged. Id. The parties dispute whether the facts pled in the Cheatham
complaint are true, but the court does not consider the veracity of the claims in Cheatham.
                                                 2
             Case 1:20-cv-01536-ACA Document 16 Filed 05/24/21 Page 3 of 12




01952-RDP-JHE, Doc. 1 at 10–11. The allegations against Lt. Carter here match

those in Cheatham, except for the allegation that he failed to protect an inmate. 2 Id.

at 11.

         During the events resulting in this case, Warden Carter was the warden of

Childersburg, Lt. Carter was a correctional officer at Childersburg, and

Mr. McKinney was an inmate at Childersburg. (Doc. 1 at 1–2 ¶¶ 1–3). On the day

of Mr. McKinney’s injury, Lt. Carter entered Mr. McKinney’s cell to search for

contraband. (Id. at 3 ¶ 7). Finding none, Lt. Carter handcuffed Mr. McKinney,

removed him from his cell, and searched his person. (Id.) Again, Lt. Carter did not

find any contraband. (Id.). Lt. Carter then brought Mr. McKinney to the prison’s

shift office for interrogation and told him that “he needed to ‘help himself’ and admit

to being in possession of contraband.” (Doc. 1 at 3 ¶¶ 8, 9). Mr. McKinney denied

possessing any contraband and said that “he was offended by [Lt. Carter’s]

accusations.” (Id. at 9).

         Lt. Carter then “grabbed a nail-riddled one-by-four wooden board and struck

a handcuffed and defenseless McKinney in the head multiple times.” (Doc. 1 at 3

¶ 10).       Mr. McKinney shouted for help and “ran from the office back to his




         2
          Mr. McKinney cites to another case against Lt. Carter that includes the allegation that he
failed to protect an inmate. (Doc. 1 at 5 ¶ 17 n.4) (citing Cook v. Carter, Civ. No. 4:15-01489-
LSC-SGC (A.L.N.D. Aug. 8, 2015)). That complaint does not appear to involve Warden Carter
and does not impact Mr. McKinney’s claim against her.
                                                 3
       Case 1:20-cv-01536-ACA Document 16 Filed 05/24/21 Page 4 of 12




dormitory.” (Id. at 4 ¶ 11). After receiving medical treatment for his injuries,

Mr. McKinney was transferred to a different correctional facility. (Id. at 4 ¶ 12).

      Seeking a declaratory judgment and damages, Mr. McKinney brought this

suit. (Doc. 1). He alleges state-law claims and a violation of the Eighth Amendment

against Lt. Carter. (Id. at 5, 7). Mr. McKinney also brings a claim against Warden

Carter under 42 U.S.C. § 1983, alleging that Warden Carter’s failure to properly

train Lt. Carter caused Mr. McKinney’s injury. (Id. at 6–7). Asserting the defense

of qualified immunity, Warden Carter filed this motion to dismiss the claim against

her. (Doc. 4). Because Mr. McKinney fails to adequately allege that Warden Carter

violated a clearly established constitutional right, the court WILL GRANT

Warden Carter’s motion and WILL DISMISS the claim against her WITHOUT

PREJUDICE.

II.   DISCUSSION

      Warden Carter moves to dismiss Mr. McKinney’s claim against her under

Federal Rule of Civil Procedure 12(b)(6) on the grounds of qualified immunity.

(Doc. 4 at 1). “To survive a [Rule 12(b)(6)] motion to dismiss, the plaintiff must

plead ‘a claim to relief that is plausible on its face.’” Butler, 685 F.3d at 1265

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged.”

                                          4
       Case 1:20-cv-01536-ACA Document 16 Filed 05/24/21 Page 5 of 12




Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). In deciding whether a plaintiff has

stated a claim, the court follows a two-step approach, “first separating out the

complaint’s conclusory legal allegations and then determining whether the

remaining well-pleaded factual allegations, accepted as true, ‘plausibly give rise to

an entitlement to relief.’” Franklin v. Curry, 738 F.3d 1246, 1251 (11th Cir. 2013)

(quoting Iqbal, 556 U.S. at 679; see also Davila v. Delta Airlines, Inc., 326 F.3d

1183, 1185 (11th Cir. 2003) (“[C]onclusory allegations, unwarranted factual

deductions or legal conclusions masquerading as facts will not prevent dismissal.”).

      Discounting the complaint’s conclusory allegations, the court is left to

consider whether the following facts plausibly state a claim against Warden Carter:

(1) while he worked at St. Clair, Lt. Carter physically assaulted three inmates, forced

an inmate to stand in one place for fourteen hours, and failed to protect another

inmate from prisoner assault, (doc. 1 at 4 ¶¶ 14–17); (2) Warden Carter worked at

St. Clair as an assistant warden when Lt. Carter committed these abuses, (id. at 7

¶ 28); (3) Warden Carter was one of nine named defendants in a lawsuit that

included four of the same allegations against Lt. Carter that Mr. McKinney pleads

here, although Lt. Carter was not a defendant in that suit, (id. at 4 n.1); and

(4) Warden Carter did not train correctional officers in the procedures articulated in

the Alabama Department of Corrections’ Standards of Conduct and Discipline




                                          5
        Case 1:20-cv-01536-ACA Document 16 Filed 05/24/21 Page 6 of 12




(“ALDOC Standards”) (id. at 6 ¶ 27). Mr. McKinney argues that these facts state a

claim for failure-to-train liability under § 1983, but they do not.

      Warden Carter argues that she is entitled to qualified immunity because

Mr. McKinney has not alleged facts that show she violated a clearly established

constitutional right. (Doc. 4 at 6, 11). “Qualified immunity offers complete

protection for individual public officials performing discretionary functions ‘insofar

as their conduct does not violate clearly established statutory or constitutional rights

of which a reasonable person would have known.’” Sherrod v. Johnson, 667 F.3d

1359, 1363 (11th Cir. 2012) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818

(1982)).

      Here, it is undisputed that Warden Carter was acting within the scope of her

discretionary authority. Thus, the burden shifts to Mr. McKinney to establish that

Warden Carter violated his constitutional rights and that the rights involved were

“clearly established.” Terrell v. Smith, 668 F.3d 1244, 1249–50 (11th Cir. 2012). In

ruling on qualified immunity, the court is permitted to decide which of these two

prongs should be addressed first. Pearson v. Callahan, 555 U.S. 223, 236 (2009).

Mr. McKinney’s claim rests on the allegation that Lt. Carter used excessive force in

violation of the Eighth Amendment. (Doc. 1 at 6 ¶ 23). For purposes of this motion,

the court assumes that Lt. Carter violated the Eighth Amendment by assaulting




                                           6
         Case 1:20-cv-01536-ACA Document 16 Filed 05/24/21 Page 7 of 12




Mr. McKinney. But Lt. Carter’s actions alone do not establish Warden Carter’s

liability.

       “It is well established in this circuit that supervisory officials are not liable

under § 1983 for the unconstitutional acts of their subordinates on the basis of

respondeat superior or vicarious liability.” Belcher v. City of Foley, 30 F. 3d 1390,

1396 (11th Cir. 1994). Further, “[t]he standard by which a supervisor is held liable

in her individual capacity for the actions of a subordinate is extremely rigorous.”

Braddy v. Fla. Dep’t of Labor & Emp. Sec., 133 F.3d 797, 802 (11th Cir. 1998).

And “a supervisor’s culpability for a deprivation of rights is at its most tenuous

where a claim turns on a failure to train.” Keith v. Dekalb Cnty., 749 F.3d 1034,

1053 (11th. Cir. 2014) (quoting Connick v. Thompson, 563 U.S. 51, 61 (2011))

(alterations accepted).

       A supervisor is liable for failing to train her employees “only where the failure

to train amounts to deliberate indifference to the rights of persons with whom the

[employees] come into contact.” City of Canton v. Harris, 489 U.S. 378, 388 (1989);

see also Belcher, 30 F.3d at 1397 (“A supervisory official is not liable under section

1983 for an injury resulting from [her] failure to train subordinates unless [her]

‘failure to train amounts to deliberate indifference to the rights of persons with whom

the subordinates come into contact’ and the failure has actually caused the injury of

which the plaintiff complains.”) (quoting Popham v. City of Talladega, 908 F.2d

                                           7
        Case 1:20-cv-01536-ACA Document 16 Filed 05/24/21 Page 8 of 12




1561, 1564–65 (11th Cir. 1990)).          A failure to train amounts to deliberate

indifference only “when the need for more or different training is obvious, such as

when there exists a history of abuse by subordinates that has put the supervisor on

notice of the need for corrective measures, and when the failure to train is likely to

result in the violation of a constitutional right.” Id. at 1397–98. The plaintiff must

establish that the supervisor had “subjective knowledge of a risk of serious harm,”

and that the supervisor disregarded the risk “by conduct that is more than gross

negligence.” Franklin, 738 F.3d at 1250.

      In Franklin, the Court held that alleging the “names and titles” of the

supervisory defendants without including “the significance of their titles, their

individual roles in the jail . . . or any other characteristics that would bear on whether

they knew about but were deliberately indifferent to [the subordinate’s] conduct and

the risk he posed” was insufficient to establish that the supervisory defendants knew

of a subordinate’s past conduct. Id. at 1251–52. Warden Carter argues that the

complaint here suffers from a similar deficiency. (Doc. 4 at 8–9). Because the only

fact in the complaint describing Warden Carter’s role at St. Clair is her title, Warden

Carter argues that Mr. McKinney “does not make plausible factual allegations that

Warden Carter was even aware of [Lt. Carter’s] prior uses of force.” (Doc. 4 at 9)

(emphasis in original).




                                            8
           Case 1:20-cv-01536-ACA Document 16 Filed 05/24/21 Page 9 of 12




       It is reasonable to infer from the facts, however, that Warden Carter was aware

of Lt. Carter’s past conduct. Unlike in Franklin, the complaint here provides more

than Warden Carter’s name and title at St. Clair: Mr. McKinney’s complaint points

out that Warden Carter was a defendant in a case that included allegations against

Lt. Carter. (Doc. 1 at 4 n.1); Cheatham, No. 4:14-cv-01952-RDP-JHE. Four of the

allegations in the Cheatham complaint overlap with the allegations pled here:

Lt. Carter choked an inmate; made an inmate stand outside the shift office for

fourteen hours;3 struck an inmate, inflicting severe injuries to his jaw, mouth, and

teeth; and assaulted another inmate. (Doc. 1 at 4 ¶ 14). Viewing this evidence in

the light most favorable to Mr. McKinney, it is reasonable to infer that the Cheatham

complaint refers to the same instances of abuse as here. Accordingly, Warden

Carter’s involvement in the Cheatham suit gives rise to the reasonable inference that

she knew of the allegations against Lt. Carter.

       But her knowledge of Lt. Carter’s conduct at St. Clair is not enough. To

establish failure-to-train liability, the allegations must support the reasonable

inference that the supervisor had “actual or constructive notice that a particular

omission in [her] training program causes [her] employees to violate citizens’

constitutional rights.” Harris, 489 U.S. at 388. It is not enough that the supervisor


       3
         In Cheatham, the plaintiffs alleged that Lt. Carter physically abused the inmate he forced
to stand outside the shift office. Civ. No. 4:14-cv-01952-RDP-JHE, Doc. 1 at 11. Mr. McKinney
does not include that allegation in his complaint. (Doc. 1 at 4 ¶ 14).
                                                9
        Case 1:20-cv-01536-ACA Document 16 Filed 05/24/21 Page 10 of 12




be aware of a risk of constitutional violations, the supervisor must be aware that “a

particular omission in [her] training program” is causing “employees to violate

citizens’ constitutional rights.” Connick, 563 U.S. at 61. Only with such knowledge

could Warden Carter “be deemed deliberately indifferent” by choosing “to retain

that program.”       Id.    To establish notice, facts showing a “pattern of similar

constitutional violations by untrained employees [are] ordinarily necessary.” 4 Id. at

62 (quotation marks omitted).

       This is where the complaint falls short: none of the allegations of previous

misconduct alleged in the complaint occurred at Childersburg. Instead, they all

occurred at St. Clair, where Warden Carter was an assistant warden. There is

nothing in the complaint regarding the training program at St. Clair, or Warden

Carter’s role in administering such a program. It is possible that Lt. Carter received

deficient training at St. Clair and that his continued violations of the constitution are

a result of that training. But even drawing that inference, there are no facts here to

suggest that Warden Carter knew what training was administered at St. Clair or

whether that training was given to Lt. Carter. Accordingly, from the facts alleged

here, Warden Carter could not know whether her training program at Childersburg


       4
         The Supreme Court left open the possibility that a single incident may prove sufficient to
hold a supervisor liable for a failure to train. Harris, 489 U.S. at 390 n.10. In Keith, the Eleventh
Circuit declined to “flush[ ] out the Supreme Court’s hypothetical basis for § 1983 relief” because
the facts of that case did not make it “obvious” that the failure to train at issue amounted to
deliberate indifference. 749 F.3d at 1053 n.56. Likewise, the facts here do not warrant application
of the Court’s “single incident” failure-to-train theory.
                                                10
       Case 1:20-cv-01536-ACA Document 16 Filed 05/24/21 Page 11 of 12




was causing Lt. Carter to violate citizens’ constitutional rights, or whether it was

some other factor—including Lt. Carter’s training at St. Clair, or his disregard of his

training altogether.

       Mr. McKinney alleges only one constitutional violation under Warden

Carter’s supervision at Childersburg, the violation at issue in this case. Without a

pattern of similar constitutional violations at Childersburg, there is nothing in the

complaint to suggest that Warden Carter knew that her training program was

deficient and was deliberately indifferent in choosing to retain the program. As pled,

the complaint here does not establish a causal connection between Warden Carter’s

failure to train officers in the procedures articulated in the ALDOC Standards and

Mr. McKinney’s injury.       Accordingly, Mr. McKinney’s § 1983 claim against

Warden Carter fails.

       Because Mr. McKinney has not stated a claim for a violation of the

constitution, the court will not address the clearly established prong of qualified

immunity.

III.   CONCLUSION

       For the reasons above, the court WILL GRANT Warden Carter’s motion and

WILL DISMISS Mr. McKinney’s claim against her WITHOUT PREJUDICE.




                                          11
Case 1:20-cv-01536-ACA Document 16 Filed 05/24/21 Page 12 of 12




The court will enter a separate order consistent with this opinion.

DONE and ORDERED this May 24, 2021.



                              _________________________________
                              ANNEMARIE CARNEY AXON
                              UNITED STATES DISTRICT JUDGE




                                   12
